     Case 4:19-cv-03089 Document 47 Filed on 04/06/20 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

John Bodin

v.                                              Case Number: 4:19−cv−03089

SAExploration Holdings, Inc., et al.



                               NOTICE OF RESETTING

A proceeding has been set in this case as to SAExploration Holdings, Inc. as set
forth below.

Before the Honorable Frances H Stacy
PLACE:
United States District Court
515 Rusk Ave
Houston, TX


DATE: 9/2/2020
TIME: 10:00 AM
TYPE OF PROCEEDING: Initial Conference


Date: April 6, 2020                                          David J. Bradley, Clerk
